Citation Nr: 1039058	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to August 
2007.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision by the RO in Waco, Texas 
that denied an increase in a noncompensable rating for service-
connected hypertension.
 

FINDINGS OF FACT

The Veteran's hypertension requires continuous control with 
antihypertensive medications, and has been manifested by 
diastolic pressure predominantly less than 100, and systolic 
pressure predominantly less than 160; he does not have a history 
of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2008.  Additional notice was sent in October 2008 
and the claim was readjudicated in a November 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Analysis

The Veteran contends that his service-connected hypertension is 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Governing regulation 
provides that when the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is assigned.  
38 C.F.R. § 4.31.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A 60 percent evaluation may be assigned for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) when 
diastolic pressure is predominantly 130 or more.  When the 
diastolic pressure is predominantly 120 or more, a 40 percent 
evaluation may be assigned.  When the diastolic pressure is 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more, a 20 percent evaluation may be assigned.  When 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; minimum evaluation for 
an individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, a 10 
percent evaluation is assignable.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

Note (1) indicates that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of the 
section, hypertension is defined as diastolic pressure of 90mm or 
greater and isolated hypertension is defined as systolic blood 
pressure of predominantly 160mm or greater with a diastolic 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101.

Service treatment records reflect that on a dual VA/separation 
medical examination in April 2007, the Veteran's blood pressure 
was recorded at 158/99, 157/102, and 164/106.  Hypertension was 
diagnosed.  In an April 2007 report of medical history, it was 
noted that the Veteran had been treated for hypertension with 
lifestyle changes, diet and exercise.

The report of the April 2007 VA examination reflects that the 
Veteran reported that he developed increased blood pressure on 
his retirement physical examination, and diagnosed with essential 
hypertension in March 2007, which was being treated with 
lifestyle changes, diet, exercise, multivitamin and potassium.  
The examiner diagnosed hypertension.

VA outpatient treatment records reflect that in April 2008, the 
Veteran's blood pressure was recorded at 153/82 and 152/92.  On 
May 12, 2008, his blood pressure was 152/95.  The Veteran 
reported that he had been aware of high blood pressure since last 
year, but was not yet taking medication.  The examiner noted that 
the Veteran's blood pressure was elevated.  A repeat blood 
pressure about ten minutes later during the same examination was 
147/74.  Hypertension was diagnosed and 
hydrochlorothiazide/Triamterene was prescribed.  In June 2008, 
his blood pressure was 136/73 and 137/87.  In August 2008 his 
blood pressure was 138/90 and 125/89.

At a June 2008 VA examination, the Veteran reported occasional 
headache, with no other symptoms from hypertension.  On 
examination, his blood pressure was 145/78, 151/79, and 128/89.  
He reported that he was taking Triamterene/hydrochlorothiazide 
daily, and that the medication helped.  The examiner indicated 
that no arteriosclerotic complications of hypertension were 
present.  The diagnosis was hypertension, fair control at this 
time.  An October 2009 addendum by the same VA examiner reflects 
that the claims file was reviewed and there was no change in the 
diagnosis.

By a statement dated in September 2008, the Veteran said he began 
taking medication for hypertension on May 12, 2008.

Private medical records from Coryell Memorial Healthcare System 
dated on December 24, 2008 reflect that the Veteran was treated 
for bronchitis.  His blood pressure was recorded at 149/100.

A December 30, 2008 VA outpatient treatment record reflects that 
the Veteran was seen for follow-up of hypertension and 
hyperlipidemia.  He said he had run out of his 
hydrochlorothiazide/Triamterene for two days.  On examination, 
his blood pressure was 133/98 and 128/80.  The diagnosis was 
hypertension, controlled when rechecked after a rest.

By a statement dated in January 2009, the Veteran said that he 
began to have blood pressure problems after January 2006, and 
that he and his battalion physician used different non-medication 
courses of action to maintain a proper blood pressure level.  He 
said he began taking medication for blood pressure at his first 
post-service VA treatment visit.  He reported that he was 
currently taking medicine for blood pressure and "cholesterol," 
and was on an aspirin regimen.  He said that even with 
medication, his blood pressure fluctuated, and was sometimes a 
little high and sometimes extremely high.

Upon review of the evidence of record, the Board finds that the 
evidence does not reflect diastolic pressures that are 
predominantly 100 or greater, and his systolic pressure is not 
shown to be predominantly 160 or more.  While the Board concedes 
the Veteran has been on medication for hypertension since May 
2008, the evidence does not reflect that he has a history of 
diastolic pressure predominantly 100 or more.  In fact, many of 
the diastolic readings taken in 2008 are less than 90, including 
one occasion in December 2008 when he had not taken hypertension 
medication for two days.

In sum, there is no basis for a rating in excess of 0 percent for 
hypertension for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and the claim is 
denied..  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

An increased (compensable) rating for service-connected 
hypertension is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


